DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In light of the conducted interview with Ms. Goodman, Kristen on 06/14/2022 and further considering the latest filed remarks of 05/27/2022, the current status of the case has been reopened.  A new Non-Final rejection processed as set forth below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chisholm et al. (U.S. Pub. No. 2006/0033230). 
Regarding claim 1: Chisholm discloses a method of sealing a foil liner to a sealing surface of a container that surrounds a mouth of the container (Fig. 1), comprising: aligning a sealing surface of a seal head (Fig. 1; via surface of head 20) with the sealing surface of the container (Fig. 3; via surface of container 16), applying heat between the seal head and the container to heat the foil liner and the sealing surface of the container (via heater 40, to heat the container’s surface to receive and attach the liner); and passing fluid through one or more fluid paths in the seal head and out of the seal head and onto at least a portion of the foil liner extending across the mouth of the container, see for example (Figs. 1-3; via “AIR” through heater 40 into openings 22 and channels 34, then out through vacuum 42).
 	Chisholm may not be clear about having a step of having a peripheral edge of the foil liner to be disposed between the sealing surfaces of the seal head and the container, rather discloses a preparation of the container’s surface via heating the surface to place the liner or cover over the top of the container (paragraph 0012, “a package closure (not shown)” & Figs. 1 & 3; via the shown sealing surface of the container top 16, while having the cover to be placed on top of heated surface 16).  However, the Office takes an official notice that such use of presser to press on a liner, cover, or lid over a container’s surface to close a container is very old and well known in the art, see for example: 	-Fang (U.S. Patent No. 5,200,587; Figs. 1 & 2; via sealing head 22, pressing on liner 36 over container’s surface 43);
	-Thompson (U.S. Patent No. 5,115,938); Figs. 7-9; via head 50, pressing on lid 34 over container’s ends 32;
	-Fang et al (U.S. Patent No. 4,994,637); Fig. 1; via head 11, pressing on lid 23 over container’s surface 22;
	Moller (U.S. Patent No. 3,969,455); Figs. 2-5; via head 30, pressing on cover 32 over container’s surface 56.
	Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have modified Chisholm’s method by having a step of positioning the liner or cover between the heated presser head 20 and/or 52 and the container’s surface area 16, in order to immediately seal the lid over the container after filling of the container and to assure proper, strong, and uniform seal of the lid into the container’s surface.

Regarding claim 2: Chisholm discloses the step of applying heat between the seal head and the container by the seal head (via seal head surface of 20).
Regarding claim 3: Chisholm discloses wherein the applying step comprises applying heat onto a portion of the foil liner by the seal head (via the end sealing surface area 16).  
Regarding claim 4: Chisholm further discloses that the flow of the fluid through the one or more fluid paths and onto the foil liner to adjust a pressure applied to the foil liner (via drive 38 and/or porous ring 26 control pressure).
Regarding claim 5: Chisholm discloses the passing step is performed during the sealing of the foil liner to the sealing surface of the container (Figs. 1-3; via heated air flow through openings 22 & radial passages 34).
Regarding claim 6: Chisholm further comprising a step of passing fluid through the one or more fluid paths in the seal head and onto the foil liner (Figs. 1 & 3), following the applying step to cool a head space of the container and thus locking a seal between the foil liner and the sealing surface of the container (inherently after finishing with the application of the heated air, the heated surface 16 of the container will facing room temperature, therefore will be cooled).
Regarding claim 7: Chisholm discloses the passing step comprises blowing gas through the one or more fluid paths in the seal head and onto the foil liner (Fig. 1; via “AIR” through heater 40).
Regarding claim 8: Chisholm further discloses step of separating the seal head from the container and then passing fluid onto the foil liner to cool the foil liner and a head space of the container and to cause a vacuum to form in the container, see for example (Figs. 1 & 3; via drive 38 to move the heater 40 up/down, giving a chance of the vacuum 42 to operate).
Regarding claim 9: Chisholm discloses that wherein prior to the applying step, the method further comprises pressing the seal head and the container together to compress the peripheral edge of the foil liner (Figs. 1 & 3; obviously the head 52 and/or 20 is pressing against the container surface area 16).
Regarding claim 10: Chisholm discloses the step of passing fluid through the one or more fluid paths comprises passing fluid through an inlet passageway of the seal head (via 22), onto the foil liner, and out of an outlet passageway of the seal head (via 24/34).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10 have been considered but are moot because the new ground of rejection does not fully rely sole on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMEH TAWFIK whose telephone number is (571)272-4470. The examiner can normally be reached Mon-Fri. 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SAMEH TAWFIK/Primary Examiner, Art Unit 3731